11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Delane Eugene Branch,                          * From the 142nd District Court
                                                 of Midland County,
                                                 Trial Court No. CR42481.

Vs. No. 11-15-00137-CR                         * June 30, 2016

The State of Texas,                            * Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.